 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BLANCA AMBRIZ, individually and on                No. 1:19-cv-01391-NONE-BAM
      behalf of D.A., a minor, as his Guardian ad
12    Litem,                                            ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS REGARDING
13                   Plaintiffs,                        PETITION FOR APPROVAL OF MINOR’S
                                                        COMPROMISE
14           vs.
                                                        (Doc. No. 32)
15    CVS PHARMACY, INC.,

16                   Defendant.

17

18          Plaintiff Blanca Ambriz, individually and on behalf of D.A., a minor, as his guardian ad

19   litem, initiated this civil action on October 3, 2019. (Doc. No. 1.) On March 29, 2019, plaintiff

20   filed a petition seeking court approval of a compromise with Defendant CVS Pharmacy, Inc.

21   (Doc. No. 26.) Defendant did not file an opposition to the motion. The matter was referred to the

22   assigned magistrate judge pursuant to this court’s standing order re judicial emergency, (Doc. No.

23   14-1 at 3), and 28 U.S.C. §636(b)(1)(A).

24          On May 14, 2021, the assigned magistrate judge issued findings and recommendations

25   recommending plaintiff’s petition for approval of the minor’s compromise be approved. (Doc.

26   No. 32.) The findings and recommendations were served on plaintiff with instructions that any

27   objections thereto must be filed within fourteen (14) days after service of the order. (Id. at 6.) No

28   objections were filed.
                                                       1
 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(c), this court has conducted a

 2   de novo review of the case. Having carefully reviewed the entire file, the court finds that the

 3   findings and recommendations are supported by the record and proper analysis.

 4          Accordingly,

 5          1.      The findings and recommendations issued on May 14, 2021 (Doc. No. 32.) are

 6                  ADOPTED IN FULL;

 7          2.      Plaintiffs’ petition for approval of the minor’s compromise (Doc. No. 26) is hereby

 8                  GRANTED, and the terms of the settlement, including payment of attorneys’ fees

 9                  and costs are APPROVED as fair and reasonable; and

10          3.      Defendant shall prepare and deliver the drafts for the settlement proceeds in the

11                  amount of $5,000.00 no later than fourteen (14) days after final approval of the

12                  petition, payable as follows:

13                  a. Defendant shall issue a check for $2,336, payable to Christenson Law Firm,

14                      LLP. These funds shall be used to satisfy the attorney fees and costs owed by

15                      minor plaintiff D.A. to plaintiffs’ counsel; and

16                  b. Defendant shall issue a check for $2,663, payable to Blanca Ambriz on behalf

17                      of the minor plaintiff D.A.

18          4.      The parties are directed to file appropriate papers to dismiss or conclude this action

19                  in its entirety within twenty-one (21) days of payment of the settlement proceeds.

20   IT IS SO ORDERED.
21
        Dated:     June 29, 2021
22                                                      UNITED STATES DISTRICT JUDGE

23

24

25

26
27

28
                                                       2
